Case 1:18-cv-03260-PKC-JO Document 63 Filed 11/11/19 Page 1 of 3 PageID #: 665

     NEW YORK                                                                                                  SHANGHAI
      LONDON                                                                                                    ATLANTA
    SINGAPORE                                                                                                  BALTIMORE
   PHILADELPHIA                                   FIRM and AFFILIATE OFFICES                                  WILMINGTON
     CHICAGO                                                                                                      MIAMI
  WASHINGTON, DC                                                                                              BOCA RATON
  SAN FRANCISCO                                                                                               PITTSBURGH
                                                  STEVEN M. COWLEY
  SILICON VALLEY                                                                                                NEWARK
                                               DIRECT DIAL: +1 857 488 4261
     SAN DIEGO                                PERSONAL FAX: +1 857 401 3090                                    LAS VEGAS
    LOS ANGELES                             E-MAIL: SMCowley@duanemorris.com                                  CHERRY HILL
      TAIWAN                                                                                                  LAKE TAHOE
      BOSTON                                          www.duanemorris.com                                      MYANMAR
     HOUSTON                                                                                                      OMAN
      AUSTIN                                                                                            A GCC REPRESENTATIVE OFFICE
                                                                                                             OF DUANE MORRIS
       HANOI
  HO CHI MINH CITY
                                                                                                         ALLIANCES IN MEXICO
                                                                                                             AND SRI LANKA



November 11, 2019
VIA ECF
Honorable James Orenstein
United States District Court
Eastern District of New York
225 Cadman Plaza East, Chambers S1227
Brooklyn, New York 11201

          Re:        Michael Grecco Productions, Inc. v. Alamy Inc., 18-cv-3260-PKC-JO
Dear Judge Orenstein:
        I write on behalf of Plaintiff Michael Grecco Productions, Inc. (“Plaintiff”), pursuant to
your Honor’s Individual Rule IV.A., to request an order requiring Defendant Alamy Inc. (“Alamy
US”) to provide a privilege log identifying documents withheld from production during the first
phase of discovery. Counsel for the parties unsuccessfully conferred regarding Plaintiff’s request
on October 10, 2019. Plaintiff notes that the parties are scheduled to appear for a Status
Conference on November 13, 2019 at 9:30 a.m. should the Court wish to address this request at
that time.

        Plaintiff served initial requests for production following a discovery conference with the
Court on April 25, 2019, during which the parties were instructed to bifurcate discovery.
Specifically, in a Case Management and Discovery Order entered on April 25, 2019, your Honor
ordered that the “first phase of discovery [is to focus] on whether the plaintiff has sued the
defendant responsible for the conduct at issue.” (ECF Doc. 38). Alamy US produced a number
of documents in response to Plaintiff’s requests and objected to certain others. Those objections
were addressed in a series of follow up status conferences, resulting in instructions by this Court
that led to additional productions by Alamy US.

        Among the requests for production to which Alamy US agreed to produce documents
without requiring a motion to compel was a request for “All Documents concerning any license
applicable to any of the Copyrighted Works At Issue in which Alamy Ltd. or Alamy Inc. is a
licensor.” See Exh. 1, Alamy Inc.’s Second Amended Objections And Responses To Plaintiff’s
RFPs, Nos. 18 and 31. Alamy US’s response includes a general objection to the production of
documents protected by the attorney-client privilege or work product doctrine. Id., General
Objection No. 7. Nevertheless, Alamy has not produced a privilege log, or otherwise disclosed
D UANE M ORRIS LLP
100 HIGH STREET, SUITE 2400   BOSTON, MA 02110-1724                            PHONE: +1 857 488 4200    FAX: +1 857 488 4201
DM2\10657581.1
Case 1:18-cv-03260-PKC-JO Document 63 Filed 11/11/19 Page 2 of 3 PageID #: 666



Honorable James Orenstein
November 11, 2019
Page 2

any document encompassed by its privilege objection. There is no good faith question whether
the applicable federal and local rules require that a log be produced identifying any documents
withheld from discovery under an assertion of privilege.

          Federal Rule of Civil Procedure 26(b)(5)(A) requires that a party withholding
          discovery on the basis that the requested information is privileged or subject to
          work product protection must “describe the nature of the documents,
          communications, or tangible things not produced or disclosed—and do so in a
          manner that, without revealing information itself privileged or protected, will
          enable other parties to assess the claim.” FED.R.CIV.P. 26(b)(5)(A). Local Civil
          Rule 26.2(b) “commands, inter alia, that when documents sought ... are withheld
          on the ground of privilege, [a privilege log] shall be furnished in writing at the time
          of the response to such discovery or disclosure, unless otherwise ordered by the
          court.” FG Hemisphere Assocs., L.L.C. v. Republique Du Congo, No. 01 CV 8700,
          2005 WL 545218, at *5 (S.D.N.Y. Mar.8, 2005). Accordingly, “the starting
          position is that the privilege log must be served with the objections [to discovery
          requests] ... and that the failure to do so may result in waiver of the privilege
          claims.” In re Chevron Corp., 749 F.Supp.2d 170, 181 (S.D.N.Y.), aff’d sub nom.,
          Lago Agrio Plaintiffs v. Chevron Corp., 409 F. App’x 393 (2d Cir. 2010).

McNamee v. Clemens, No. 09 CV 1647 SJ, 2013 WL 6572899, at *2 (E.D.N.Y. Sept. 18, 2013);
see also JDS Therapeutics, LCC v. CVS Pharmacy, Inc., No. 15-CV-4365 JSR, 2015 WL 6459092,
at *2 (S.D.N.Y. Oct. 22, 2015)(“Rule 26(b)(5) does not end with the caveat, ‘if the party feels like
it.’ It is in no way optional.”).

         Plaintiff pressed for a privilege log when a dispute arose regarding Alamy US’s production
of a license agreement that appears to have been crafted to support Alamy US’s ‘wrong defendant’
defense after the Plaintiff commenced this lawsuit, while holding it out as the terms for the license
agreements with “third parties concerning the photographs at issue.” See Exh. 2, Alamy US’s
Initial Disclosures at Section B1ii, and Exh. 1 at Response No. 31, p. 24. Specifically, Alamy US
produced a document titled “Alamy License Agreement,” setting out terms by which Alamy US
licenses images to customers who pay a fee. See Exh. 3 to this letter (bates numbered ALA000074-
80 and marked as Exh. 12 to the Rule 30(b)(6) deposition of Alamy US). That document contains
language (Section 2, p. ALA000075) in accord with Alamy US’s ‘wrong defendant’ defense. But
the versions of the actual Alamy License Agreement applicable to Alamy US’s licenses preceding
the Complaint – including the licenses at issue in this lawsuit – contain materially different
language contradicting that defense. For example, Exh. 4 to this letter (marked as Exh. 13 to the
deposition) states “Alamy has been appointed agent by written agreement with its Contributors to
grant this License on their behalf” (Section 2, p. 2), and defines “Alamy” as Alamy US (Section
1, p. 1).

        The circumstances of Alamy US producing a version of license terms tailored to align with
its ‘wrong defendant’ defense but not truthfully responsive to Plaintiff’s requests for production


DM2\10657581.1
Case 1:18-cv-03260-PKC-JO Document 63 Filed 11/11/19 Page 3 of 3 PageID #: 667



Honorable James Orenstein
November 11, 2019
Page 3

gives rise to Plaintiff’s concern that there was an attempt at fraud on the Court, which was exposed
only because Plaintiff’s counsel fortunately held one of the correct versions of the License
Agreement during a pre-Complaint investigation. This concern was presented to the Court in the
joint status report filed on September 19, 2019 (ECF Doc. 54), and discussed briefly during the
September 23 status conference. In response, Alamy US argued that an innocent mistake was
made, resulting from Alamy US not being aware of the prior license agreements in Alamy Ltd.’s
files and needing to download whatever version it could find on the alamy.com website. Id. at p.
3. Alamy US suggested that it could not know about the inapplicability of the document produced
and existence of responsive documents that were not produced, until it reached out to Alamy Ltd.
directly only as a result of later instructions by the Court to produce documents held by Alamy
Ltd.

        Plaintiff has reason to believe that explanation is false. Other documents were produced
at the same time as the false license agreement that could only have come from Alamy Ltd.’s files
– for example, an insurance agreement issued to Alamy Ltd. through its UK broker. Alamy US
appears to have worked with and obtained access to Alamy Ltd.’s files when making its initial
production – the production that included the false license agreement crafted only after the filing
of the Complaint – so long as production suited its purposes. Accordingly, Plaintiff’s counsel
explained during the unsuccessful meet and confer that Plaintiff requests a privilege log, in part,
to determine whether any documents withheld are subject to the crime fraud exception negating a
privilege claim. A privilege log also will establish whether Alamy US or its counsel participated
in the communications concerning the revisions made to Section 2 of the License Agreement that
resulted in alignment with the ‘wrong defendant’ defense. Should a privilege log reveal that Alamy
US or its counsel participated in those communications, significant questions would be raised
about the honesty of Alamy US’s ‘innocent mistake’ representations in the September 19 joint
status letter. It is not possible that Alamy US or its counsel was unaware of the prior License
Agreement’s terms if either participated in the revisions creating the new version.

         In response to Plaintiff’s request for a privilege log, counsel for Alamy US responded that
no log would be produced, because Plaintiff’s Request No. 18 (“All Documents concerning any
license applicable to any of the Copyrighted Works At Issue in which Alamy Ltd. or Alamy Inc.
is a licensor”) does not refer to “communications,” only licenses. Plaintiff believes that position
is disingenuous in the extreme. “All Documents” concerning allegedly infringing license
agreements necessarily includes the subset of documents made up of correspondence.
Correspondence is expressly included in the definition of “Documents” provided in Plaintiff’s
requests for production. See Exh. 5, Section G(a), p. 2. In light of Alamy US’s position, Plaintiff
is forced to ask the Court for an order compelling production of a privilege log and believes it is
necessary to ask the Court to specify that Alamy US must include all communications or
correspondence referring to the license agreements attached hereto as Exhs. 2 and 3 that have been
withheld from production.
                                                         Respectfully,

                                                     /s/ Steven M. Cowley


DM2\10657581.1
